Citation Nr: 0302541	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  00-00 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for residuals of cold 
weather injuries.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active military duty from January 1953 
to January 1955.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Roanoke, Virginia, Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran's service medical records are not available, 
having presumably been destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.

2.  The competent and probative evidence does not establish a 
current bilateral foot disability related to in-service cold 
injury to the feet.  There is no competent evidence showing 
any residuals of claimed cold injuries.


CONCLUSION OF LAW

The veteran is not shown to have frostbite or cold injury 
residuals due to disease or injury, which were incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2002).  The veteran has been advised by the RO of 
the type of evidence lacking to demonstrate entitlement to 
service connection in a June 1999 development letter; the 
October 1999 rating decision, the December 1999 statement of 
the case, a August 2001 development letter and the July 2002 
supplemental statement of the case.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  The RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  It does not appear 
that there are any additional pertinent treatment records to 
be requested or obtained.  The veteran has been offered an 
opportunity to submit additional evidence in support of his 
claim.  He was given the opportunity to appear and testify 
before a RO hearing officer and/or Member of the Board to 
advance any and all arguments in favor of his claim, but 
declined to do so.  The veteran has not identified additional 
relevant evidence that has not already been sought and 
associated with the claims file.  The Board does not know of 
any additional relevant evidence, which is available.

Efforts were made by the RO to obtain the veteran's service 
medical records and certification of their unavailability was 
received from the National Personnel Records Center (NPRC).  
In light of the absence of service medical records, the Board 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the BVA has 
a heightened duty in a case where the service medical records 
are presumed destroyed).  As will be explained in more detail 
below, the Board finds that the absence of the veteran's 
service medical records is not material to his claim.

In a claim for disability compensation, a medical examination 
for compensation claims must be conducted when the evidence 
shows that the claimant has a current disability that may be 
associated with the claimant's active service and there is 
insufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A (West 2002).  However, the Board 
holds that no VA examination is necessary to decide the 
current claim.  The veteran has claimed service connection 
for cold injury residuals.  The post service medical evidence 
of record is negative for evidence of current cold injury 
residuals.  Thus, in the absence of evidence showing any 
current frostbite residuals, which may be associated with 
active service and due to the fact that there is sufficient 
evidence to make a decision on the claim, the Board may 
proceed to determine the merits of the claims without VA 
examination.

Further, the RO collected medical records from all health 
care providers identified by the veteran.  He has not 
identified additional relevant evidence that has not already 
been sought and associated with the claims file.  The record 
was held open for an additional 60 days, in order to let the 
veteran secure and submit any additional evidence.  The 
veteran has not submitted additional evidence for the record.  
The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand or 
notice would serve no useful purpose.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Finally, there is no prejudice to the veteran in deciding his 
claim on the merits, because he has been told what the 
requirements are to establish his claim and has been provided 
sufficient opportunity to present evidence meeting those 
requirements.  He has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

There has also been a notice letter sent in August 2001 that 
informed him of what the VA was going to do, what it had 
done, and what evidence the veteran had to provide.  As there 
is no additional evidence that needs to be obtained, there is 
no need for any more specific notice to the veteran than has 
already been provided.  See e.g., Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  Therefore, the 
claim is ready for appellate review.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992);  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The veteran's service medical records are not currently of 
record, despite attempts by the RO to obtain them.  In 
October 1999 the NPRC responded that the veteran's service 
medical records were destroyed at the 1973 fire at that 
facility.  

As previously noted, in a case where the veteran's service 
medical records are presumed destroyed, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule, is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board must point out, however, that it does not read into 
O'Hare the presumption that the missing medical records 
would, if they still existed, necessarily support the 
veteran's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that 
the veteran's service medical records are unavailable, the 
appeal must be decided on the evidence of record.  

The veteran contends that he had frostbite or cold injuries 
during his period of service from June 1953 to August 1954 
while stationed in Korea.  His service separation document 
shows that his January 1953 to January 1955 service included 
service in Korea.  He received the Korean Service Medal, Good 
Conduct Medal, National Defense Service Medal, United Nations 
Service Medal and the Combat Infantryman Badge.  

The post-service evidence includes private and VA medical 
records, which, together, cover a period from 1979 to 1998.  
These records are notably negative for any medical evidence, 
documenting complaints, findings or treatment of residuals of 
frostbite or cold injury.  In fact, the veteran has not 
clearly articulated what residuals he experiences that are 
from the claimed inservice cold injury.

In an August 2002 statement the veteran requested additional 
time to obtain medical evidence and a diagnosis of residual 
of cold injury to his legs.  Although the record was held 
open for an additional 60 days, the veteran submitted no 
additional medical evidence.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997).  Here the medical evidence of record is negative for 
frostbite residuals and the veteran's reports of history of 
frostbite alone cannot satisfy the criteria for a current 
disability.  

As to the veteran's assertions that he was treated for cold 
injury inservice, the Board notes that he is competent to 
report symptoms he experienced inservice and because the 
veteran's service medical records are missing, the Board 
accepts his assertion.  However, he is not qualified to 
render an opinion as to etiology of a disorder or establish a 
diagnosis.  See Espiritu v, Derwinski, 2 Vet. App. 492 
(1992).  Moreover, the Board notes that the overwhelming 
medical evidence of record indicates that the veteran does 
not currently have residuals from a cold injury. 

In the absence of competent evidence of post service cold 
injury residuals, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 2002).  The Board is of the 
opinion that it has done all it can to satisfy the duty to 
explain its reasons and bases under O'Hare, supra, and that 
case's progeny.


ORDER

Entitlement to service connection for cold injury residuals 
is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


